FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                     AUG 31 2009
                                                                                Clerk, u.s. District and
                                                                                   Bankruptcy Courts
Cheryl D. Lott Hudson,                            )
                                                  )
                Plaintiff,                        )
                                                  )
                v.                                )   Civil Action No.          09 1660
                                                  )
Ronald Smart,                                     )
                                                  )
                Defendant.                        )


                                   MEMORANDUM OPINION

        The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

complaint.

        Plaintiff, who lists a Maryland address on the complaint, has filed a complaint against a

defendant with a Maryland address. The very short one-page complaint merely asserts in a

conclusory manner that the plaintiff is a repeated victim of "bank fraud, postal mail fraud,

telecommunications fraud, credit card fraud, [and] bank card fraud," and that "as a result of [the

defendant's] actions my business has suffered." Plaintiff seeks "full reimbursement of all

associated payment as a result ofthis fraudulent activity." The complaint alleges no facts stating

what actions the defendant took that caused injury to the plaintiff. The complaint also does not

allege facts that suggest federal jurisdiction.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement ofthe grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977). In addition, the

complaint must allege facts sufficient to permit the court to determine whether it has jurisdiction

of the case.

        As drafted, the Complaint fails to comply with Rule 8(a). The Court cannot, nor will the

defendant be able to, determine the basis of this Court's jurisdiction, the facts on which the

plaintiff s claims rest, or the relief plaintiff seeks. Accordingly, the Court will dismiss the

complaint without prejudice.

        A separate order accompanies this memorandum opinion.




                                                -2-